ICJ_168_Jadhav_IND_PAK_2019-07-17_JUD_01_ME_02_EN.txt. 494




               DECLARATION OF JUDGE SEBUTINDE



   The two passports allegedly found in Mr. Jadhav’s possession at the time of
arrest is a matter that may call his identity or motives in question during criminal
proceedings in Pakistan, but this has no bearing on proof of his nationality for
purposes of Article 36 of the Vienna Convention on Consular Relations, 1963
(“Vienna Convention”) — Each case must be decided on its own merits and in the
present case, both Parties accepted his Indian nationality in their diplomatic
exchanges — Paragraph (vi) of the Parties’ bilateral Agreement of 2008 properly
interpreted, relates to the release and repatriation of a certain category of persons,
as an exception to paragraph (v) — Accordingly, where a national of a sending
State was arrested, detained or sentenced in the receiving State on political or
security grounds and has completed his/her sentence, the receiving State may
examine the merits of the case in determining the release and repatriation of that
person — It does not serve to deprive persons suspected of espionage or terrorism,
of consular access rights under Article 36 of the Vienna Convention, nor does it
render such rights “discretionary” or “conditional” — While the rights and
privileges accorded by Article 36, paragraph 1, of the Vienna Convention are to be
exercised in conformity with the domestic laws and regulations of the receiving
State, those laws and regulations should not be applied so as to defeat the purposes
for which those rights and privileges are intended.




                                 I. Introduction

   1. The present proceedings were brought by the Republic of India
(“India”) against the Islamic Republic of Pakistan (“Pakistan”) on the
basis of Article 36, paragraph 1, of the Statute of the Court and of Arti-
cle 1 of the Optional Protocol to the Vienna Convention on Consular
Relations concerning the Compulsory Settlement of Disputes, 1963
(“Optional Protocol”) providing for the compulsory jurisdiction of the
Court over “disputes arising out of the interpretation or application” of
the Vienna Convention on Consular Relations, 1963 (“Vienna Conven-
tion”). India and Pakistan have been parties to the Vienna Convention
since 28 December 1977 and 14 May 1969, respectively, and to the
Optional Protocol since 28 December 1977 and 29 April 1976, respec-
tively. Neither of the Parties has made reservations to those instruments.
Article 1 of the Optional Protocol provides that
        “[d]isputes arising out of the interpretation or application of the
      Convention shall lie within the compulsory jurisdiction of the Inter-
      national Court of Justice and may accordingly be brought before the

80

495                       jadhav (decl. sebutinde)

      Court by an application made by any party to the dispute being a
      Party to the present Protocol.”
   2. India claims that Pakistan has committed breaches of the Vienna
Convention in relation to the treatment of Mr. Kulbhushan Sudhir
Jadhav, an Indian national who was detained in early March 2016 by
Pakistani authorities and tried, convicted and sentenced to death by a
Pakistani military court in Islamabad, for espionage and terrorism. India
claims that Pakistan as receiving State where the Indian national is
being held, has breached the international obligations incumbent upon it
under Article 36, paragraphs 1 and 2, of the Vienna Convention towards
India as sending State and towards Mr. Jadhav, relating to consular
access, contact and communication. Pakistan rejects India’s claims in this
regard.
   3. Article 36 of the Vienna Convention provides in relevant part, as
follows :
                                      “Article 36
           Communication and contact with nationals of the sending State
         1. With a view to facilitating the exercise of consular functions
      relating to nationals of the sending State:
      (a) consular oﬃcers shall be free to communicate with nationals of
          the sending State and to have access to them. Nationals of the
          sending State shall have the same freedom with respect to com-
          munication with and access to consular oﬃcers of the sending
          State;
      (b) if he so requests, the competent authorities of the receiving State
          shall, without delay, inform the consular post of the sending State
          if, within its consular district, a national of that State is arrested
          or committed to prison or to custody pending trial or is detained
          in any other manner. Any communication addressed to the con-
          sular post by the person arrested, in prison, custody or detention
          shall also be forwarded by the said authorities without delay. The
          said authorities shall inform the person concerned without delay
          of his rights under this subparagraph;

      (c) consular oﬃcers shall have the right to visit a national of the
          sending State who is in prison, custody or detention, to converse
          and correspond with him and to arrange for his legal representa-
          tion. They shall also have the right to visit any national of
          the sending State who is in prison, custody or detention in
          their district in pursuance of a judgment. Nevertheless, consular
          oﬃcers shall refrain from taking action on behalf of a national
          who is in prison, custody or detention if he expressly opposes such
          action.


81

496                        jadhav (decl. sebutinde)

         2. The rights referred to in paragraph 1 of this article shall be exer-
      cised in conformity with the laws and regulations of the receiving
      State, subject to the proviso, however, that the said laws and regula-
      tions must enable full eﬀect to be given to the purposes for which the
      rights accorded under this article are intended.”
  4. The Court in its Judgments in LaGrand 1 and Avena 2 described the
above provisions as
      “an interrelated régime designed to facilitate the implementation of
      [the system of] consular protection. It begins with the basic principle
      governing consular protection: the right of communication and access
      (Art. 36 para. 1 (a)). This clause is followed by the provision which
      spells out the modalities of consular notiﬁcation (Art. 36, para. 1 (b)).
      Finally Article 36, paragraph 1 (c), sets out the measures consular
      oﬃcers may take in rendering consular assistance to their nationals
      in the custody of the receiving State. It follows that when the sending
      State is unaware of the detention of its nationals due to the failure of
      the receiving State to provide the requisite consular notiﬁcation with-
      out delay . . . the sending State [is] prevented for all practical purposes,
      from exercising its rights under Article 36, paragraph 1.”




   5. From the outset I wish to clarify that I have voted with the majority
in the operative part (dispositif) of the Judgment (para. 149). In my opin-
ion however, there are a number of aspects in the reasoning of the Court
where more light could have been shed in order to assist the reader to
understand why the Court decided certain issues the way it did. These
include (i) whether the issue of Mr. Jadhav’s questionable identity as
appears in the two passports found in his possession at the time of arrest,
has a bearing on proof of his nationality, for purposes of Article 36 of the
Vienna Convention; (ii) whether the provisions of the Parties’ bilateral
Agreement of 2008 exclude the application of Article 36 of the Vienna
Convention, to persons suspected of espionage or terrorism ; and (iii) the
impact of domestic law on the right of consular access under the Vienna
Convention. In this declaration, I attempt to deal with each of those
aspects in greater detail.




   1 LaGrand (Germany v. United States of America), Judgment, I.C.J. Reports 2001,

p. 492, para. 74.
   2 Avena and Other Mexican Nationals (Mexico v. United States of America), Judgment,

I.C.J. Reports 2004 (I), p. 39, para. 50.

82

497                           jadhav (decl. sebutinde)

                II. The Impact of Mr. Jadhav’s Dual Identity
                         on Proof of His Nationality

   6. Pakistan has argued extensively about the fact that Mr. Jadhav’s
identity and, consequently, his nationality are in doubt. It claims that,
upon his arrest by the Pakistani authorities, Mr. Jadhav was found in
possession of an Indian passport No. L9630722 — issued on 12 May 2015
in the “Muslim” names of “Hussein Mubarak Patel” and bearing Mr. Jad-
hav’s photograph — in addition to another Indian passport bearing the
“Hindu” names of “Kulbhushan Sudhir Jadhav”. According to Pakistan,
passport No. L9630722 was authenticated by the Respondent’s experts as
a “genuine Indian passport”. On its part, India discounts passport
No. L9630722 as a forgery and describes Pakistan’s claim that it was
found in Jadhav’s possession as “patently false”. Pakistan contends that
Article 36 of the Vienna Convention is not engaged “until and unless the
‘sending state’ furnishes evidence of the nationality of the individual
concerned” 3 and that, in the present case, India has failed to prove
Mr. Jadhav’s nationality 4. Pakistan challenges Mr. Jadhav’s nationality
on the grounds that the two passports found in his possession at the time
of his arrest show a dual or fake identity and therefore cannot be taken as
genuine proof of his nationality. According to Pakistan, a valid passport
is considered the primary oﬃcial document that certiﬁes the bearer to be
a citizen of the issuing State 5. Thus, if a passport is found to have been
issued in contravention of the law, it is not valid for any purpose in inter-
national law 6. Accordingly, Pakistan raises the objection to Mr. Jad-
hav’s identity not only as a jurisdictional argument, but also on the
merits, where it claims that India deliberately issued Mr. Jadhav several
passports in order to mask his true identity and in order to facilitate him
to commit acts of espionage and terrorism in Pakistan.




  7. India, while not commenting upon Mr. Jadhav’s identity as such,
maintains that he is an Indian national and that Pakistan itself recognized
this fact in its Notes Verbales of 23 January 2017 7, 21 March 2017 8 and
10 April 2017 9. India argues that Mr. Jadhav’s Indian nationality has



     3 Counter-Memorial of Pakistan (CMP), para. 11.
     4 CMP, paras. 235, 268; CR 2019/2, p. 40, paras. 82-84 (Qureshi).
     5 CMP, para. 244; CR 2019/2, p. 40, paras. 83-84 (Qureshi).
     6 CMP, para. 249.
     7 Application of India (AI), Ann. 2.
     8 Ibid., Ann. 3.
     9 Ibid., Ann. 5.



83

498                         jadhav (decl. sebutinde)

never been in dispute 10 and that Pakistan’s jurisdictional objection in this
regard is “frivolous” 11. India observes that Pakistan has, in its communi-
cations with India and in public fora, characterized Mr. Jadhav as an
Indian national who had been sent by India to spy on and promote ter-
rorism in Pakistan 12. Furthermore, Pakistan refers to Mr. Jadhav as
“Commander Jadhav” on the premise that he is a serving oﬃcer of the
Indian Navy. India states that “in order to be a member of the Armed
Forces, he has to be . . . an Indian national” 13.


  8. The Judgment says very little on the aspect of Mr. Jadhav’s identity
in view of the Parties’ arguments outlined above (see paragraph 57).
Under the Vienna Convention, a State has standing to claim consular
access only in relation to its own nationals. It is this bond of nationality
that confers upon a sending State the right of consular access to its
nationals 14. Thus, where the claimant State is unable to establish the
nationality of an individual, it will have failed to establish its legal interest
or standing in relation to that individual 15.




   9. In Avena, the Court held that a claimant State seeking to enforce
rights under Article 36 of the Vienna Convention bears the burden of
establishing the nationality of the individual in question 16. The Court
found that Mexico (the claimant State) had discharged its burden of
proof and established the nationality of the persons it claimed as its
nationals through the production of birth certiﬁcates and declarations of
nationality 17. The Court went on to reject the United States’ argument
that certain of those Mexican nationals held dual United States national-
ity, ﬁnding that the United States had failed to furnish the Court with
evidence demonstrating such claimed dual nationality, and had thus
failed to discharge its burden of proof 18. Furthermore, the Court held
that the detaining authorities had a duty to comply with the provisions of
     10
      Reply of India (RI), para. 101; CR 2019/1, p. 14, para. 20 (Salve); CR 2019/3, p. 17,
para. 50 (Salve).
   11 RI, para. 100.
   12 Ibid.
   13 Ibid.
   14 J. Dugard, “Diplomatic Protection”, Max Planck Encyclopedia of Public Inter-

national Law, 2009, p. 118; Panevezys-Saldutiskis Railway, Judgment, 1939, P.C.I.J.,
Series A/B, No. 76, p. 16.
   15 J. Crawford, Brownlie’s Principles of Public International Law, 8th ed., Oxford

University Press, 2012, p. 702.
   16 Avena and Other Mexican Nationals (Mexico v. United States of America), Judg-

ment, I.C.J. Reports 2004 (I), pp. 41-42, para. 57.
   17 Ibid.
   18 Ibid.



84

499                            jadhav (decl. sebutinde)

Article 36, paragraph 1 (b), of the Vienna Convention, “as soon as it is
realized that the person is a foreign national, or once there are grounds to
think that the person is probably a foreign national” 19.


   10. It is for each State to determine, in accordance with its laws, who
its nationals or citizens are. In the present case, while the issue of Mr. Jad-
hav having allegedly been found in possession of two passports bearing
two diﬀerent sets of names may have a signiﬁcant bearing on the criminal
proceedings conducted in Pakistan, it is, in my view, a matter that goes to
his identity and must not be confused with his nationality. Indeed while a
passport may provide evidence that a person has a particular national-
ity 20, it is not a precondition to having such nationality. The determina-
tion of an individual’s nationality does not turn on whether that individual
has the passport of a particular State. Indeed, millions of people around
the world do not possess a passport but this does not render them state-
less or without a nationality. Each case has to be determined on its own
merits.

  11. In all other aspects of its case, Pakistan pursues its arguments on
the basis that Mr. Jadhav is an Indian national. It only raised the issue of
Mr. Jadhav’s nationality 19 months after India’s ﬁrst request for consular
access, without seriously advancing any arguments or evidence to suggest
that he was not an Indian national. While in the present case, India has
not produced a birth certiﬁcate or explicit declarations of his nationality,
there are other facts that support the assertion that Mr. Jadhav is of
Indian nationality, including the following :


 (i) Perhaps the most direct means of ascertaining Mr. Jadhav’s national-
     ity would have been for Pakistani authorities to ask him about it,
     which they probably did. Mr. Jadhav allegedly admitted throughout
     his “confessional statement” that he is a serving oﬃcer of the Indian
     Navy; that he joined the Indian National Defence Academy in 1987
     and that he had been living in Mumbai, India 21. While the veracity of
     this confessional statement — and the means by which it was
     obtained — are in dispute, the fact that Pakistan accepts and relies on
     its contents as true, is relevant to its obligations as receiving State,
     under Article 36 of the Vienna Convention.


     19Cf. op. cit. supra note 16, p. 43, para. 63 and p. 49, para. 88 (emphasis added).
     20See e.g., Haber v. Iran, Award No. 437-10159-3 (4 September 1989), Vol. 23,
Iran-United States Claims Tribunal, p. 135, paras. 9 and 10 (accepting US passport issued
after claim was ﬁled as proof of sole shareholder’s US nationality by birth).
     21   CMP, paras. 25.1-25.2.

85

500                       jadhav (decl. sebutinde)

(ii) India points out that under its domestic law 22, Mr Jadhav’s position
     as an Indian Naval oﬃcer requires him to be an Indian national 23. In
     any event, because the consular post of India in Islamabad was pre-
     vented from accessing Mr. Jadhav at all, Pakistan could not reason-
     ably require India to provide documentary evidence relating to his
     nationality without communicating with Mr. Jadhav ﬁrst.

(iii) India has consistently maintained in its communications with Paki-
      stan, and more broadly, that Mr. Jadhav is an Indian national. Its
      diplomatic correspondence with Pakistan 24, including its 19 requests
      for consular access 25, all refer to Mr. Jadhav as an “Indian national”.
      On 11 April 2017, the Indian Minister of External Aﬀairs issued a
      statement referring to Mr. Jadhav as an “Indian citizen” in an oﬃcial
      weekly media brieﬁng 26.


(iv) Pakistan has also repeatedly asserted Mr. Jadhav’s Indian nationality
     in diplomatic correspondence with India 27. In its 23 January 2017
     request for mutual legal assistance and its cover letter, Pakistan refers
     to Mr. Jadhav as an “Indian national” and the request is titled
     “Letter of Assistance for Criminal Investigation against Indian
     National Kulbhushan Sudhair Jadhav” 28 (emphasis added).
     Pakistan’s 21 March 2017 further request for assistance also refers
     to Mr. Jadhav as an “Indian national” 29.


   12. In my view, the above facts were suﬃcient to alert the Pakistani
authorities responsible for Mr. Jadhav’s arrest and detention that he was,
at the very least, probably a foreign national, which is suﬃcient to invoke
the receiving State’s obligations under Article 36 of the Vienna Conven-
tion 30. In the circumstances, Mr. Jadhav’s Indian nationality should not
be cast in doubt simply because of the two passports found in his posses-
sion and Pakistan’s objection in this regard should be rejected.




     22RI, para. 100.
     23CR 2019/3 p. 16, para. 43 (Salve).
   24 CMP, Vol. 2, Ann. 33, pp. 1-2; ibid., Ann. 41 p. 1; RI, Ann. 15.2, p. 1.
   25 CMP, Vol. 2, Anns. 13.1-13.19. India’s ﬁrst request dated 25 March 2016 simply

refers to Mr. Jadhav as an Indian.
   26 Ibid., Vol. 2, Ann. 21. See also ibid., Ann. 22, p. 6.
   27 Ibid., Ann. 14; Ann. 17, p. 1; Ann. 19, p. 1; and Ann. 42, p. 2, para. (h).
   28 Ibid., Ann. 17, pp. 1-2 (emphasis added).
   29 Ibid., Ann. 14.
   30 Avena and Other Mexican Nationals (Mexico v. United States of America), Judg-

ment, I.C.J. Reports 2004 (I), p. 43, para. 63.

86

501                              jadhav (decl. sebutinde)

                   III. The Parties’ Bilateral Agreement of 2008

   13. A second important issue that is mentioned brieﬂy in the Judgment
relates to the Parties’ bilateral Agreement on Consular Access concluded
on 21 May 2008 (“the 2008 Agreement”) and whether the provisions of
that Agreement render Article 36 of the Vienna Convention inapplicable
to persons suspected of espionage or terrorism. Without engaging in a
detailed analysis and interpretation of the 2008 Agreement, the Judgment
makes a number of “assumptions” and “presumptions” on the basis of
which it concludes that
          “the Court is of the view that the 2008 Agreement is a subsequent
          agreement intended to ‘conﬁrm, supplement, extend or amplify’ the
          Vienna Convention. Consequently, the Court considers that point (vi)
          of that Agreement does not, as Pakistan contends, displace the obli-
          gations under Article 36 of the Vienna Convention.” (Judgment,
          para. 97.)
Whilst I agree that the Court does not have jurisdiction to settle disputes
regarding the interpretation or application of the 2008 Agreement, per se,
I am of the view that the Court is not precluded from interpreting the
provisions and scope of that Agreement in order to determine its impact,
if any, on the Vienna Convention. This is in fact what the Parties have
called on the Court to do through their arguments. In my view, it is not
enough that the Court has reached its conclusion based on a set of
assumptions. I accordingly interpret the provisions of the 2008 Agree-
ment below with a view to ascertaining its impact if any upon the Vienna
Convention.
   14. Both Parties agree that they concluded the 2008 Agreement pursu-
ant to the provisions of Article 73, paragraph 2, of the Vienna Conven-
tion and that it was intended to supplement the provisions of the
Convention, as between themselves. However, the Parties disagree on the
interpretation of some of the provisions of that Agreement (in particular
paragraph (vi)) and how those provisions impact the application of the
Vienna Convention as between India and Pakistan.
   15. Pakistan argues that the 2008 Agreement was negotiated and
signed expressly to deal with the issue of consular access between the Par-
ties within their speciﬁc context of “national security” 31. It contends that
the nature and circumstances of Mr. Jadhav’s criminal activities of espio-
nage and/or terrorism brought his arrest squarely within the “national
security” qualiﬁcation stipulated in paragraph (vi) of the 2008 Agree-
ment. Accordingly, Article 36 of the Vienna Convention is inapplicable to
Mr. Jadhav’s case and Pakistan is entitled to consider his case “on the
merits” and to consider the question of consular access in the particular
circumstances of his case 32.

     31   CMP, paras. 374-376.
     32   Ibid., para. 385.3-385.4; CR 2019/2, pp. 33-34, paras. 65-68 (Qureshi).

87

502                           jadhav (decl. sebutinde)

   16. India disagrees with Pakistan’s interpretation of the 2008 Agree-
ment as well as its impact on the Vienna Convention. India argues that
under Article 73, paragraph 2, of the Vienna Convention, the 2008 Agree-
ment can only supplement the provisions of that Convention and cannot
modify those rights and corresponding obligations that form the object
and purpose of Article 36 thereof 33. India argues further that there is
nothing in the language of the 2008 Agreement that would suggest that
India or Pakistan ever intended to derogate from Article 36 of the Vienna
Convention and that any provision in the 2008 Agreement that derogates
from the rights protected under that Convention would have to yield to
the provisions of that Convention 34.
   17. Furthermore, India argues that the words “examine the case on its
merits” in paragraph (vi) of the 2008 Agreement “makes it apparent that
it applies to the agreement to release and repatriate persons within one
month of the conﬁrmation of their national status and completion of
sentences” 35, as set out in paragraph (v) which directly precedes para-
graph (vi). India contends that paragraph (vi) sets out an exception to
paragraph (v) and allows for the receiving State to examine on the merits,
the release and repatriation to the sending State, of a person where the
arrest, detention or sentence of that person was made on political or secu-
rity grounds 36.
   18. Article 73 of the Vienna Convention provides in relevant part, as
follows :
                                            “Article 73
                       Relationship between the present Convention and
                                other international agreements
           . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
             2. Nothing in the present Convention shall preclude States from
          concluding international agreements conﬁrming or supplementing or
          extending or amplifying the provisions thereof.”

   19. The Judgment correctly observes that the implication of this provi-
sion, is that only agreements conﬁrming, supplementing, extending or
amplifying the provisions of the Vienna Convention are permitted (see
Judgment, paragraph 97). By virtue of an a contrario interpretation, an
agreement that purports to negate, limit or derogate from the rights and
obligations provided for under Article 36, would be inconsistent with
Article 73.



     33 AI, p. 23, para. 48.
     34 MI, para. 99; CR 2019/1, pp. 30-31, paras. 105-109 (Salve).
     35 RI, para. 144; CR 2019/1, p. 32, para. 114 (Salve).
     36 RI, para. 144.



88

503                            jadhav (decl. sebutinde)

  20. The 2008 Agreement provides as follows :
                                 “Agreement on Consular Access
             The Government of Pakistan and the Government of India, desir-
          ous of furthering the objective of humane treatment of nationals of
          either country arrested, detained or imprisoned in the other country,
          have agreed to reciprocal consular facilities as follows:

            (i) Each Government shall maintain a comprehensive list of the
                nationals of the other country under its arrest, detention or
                imprisonment. The lists shall be exchanged on 1st January and
                1st July each year.
           (ii) Immediate notiﬁcation of any arrest, detention or imprisonment
                of any person of the other country shall be provided to the
                respective High Commission.
          (iii) Each Government undertakes to expeditiously inform the other
                of sentences awarded to the convicted nationals of the other
                country.
          (iv) Each Government shall provide consular access within three
                months to nationals of one country, under arrest, detention or
                imprisonment in the other country.

           (v) Both Governments agree to release and repatriate persons within
               one month of conﬁrmation of their national status and comple-
               tion of sentences.
          (vi) In case of arrest, detention or sentence made on political or secu-
               rity grounds, each side may examine the case on its merits.

          (vii) In special cases, which call for or require compassionate and
                humanitarian considerations, each side may exercise its discre-
                tion subject to its laws and regulation[s] to allow early release
                and repatriation of persons.
            This agreement shall come into force on the date of its signing.
            Done at Islamabad on 21 May, 2008 . . .”.
   21. In my view, paragraph (vi) of the 2008 Agreement, the meaning of
which is in dispute between the Parties, cannot be interpreted or understood
in isolation. In accordance with the rules of customary international law, the
provisions of the 2008 Agreement must be interpreted in good faith in accor-
dance with the ordinary meaning to be given to their terms in their context
and in light of the object and purpose of that Agreement 37. Recourse may
be had to the drafting history (travaux préparatoires) in order to conﬁrm
the meaning of the provisions, or to remove ambiguity of obscurity, or to

     37   Vienna Convention on the Law of Treaties, 1969, Art. 31.

89

504                          jadhav (decl. sebutinde)

avoid a manifestly absurd or unreasonable result 38. I am also of the view
that, in accordance with Article 73, paragraph 2, of the Vienna Convention,
the 2008 Agreement forms part of the context of the Vienna Convention.
   22. First, the object and purpose of the Vienna Convention is to “con-
tribute to the development of friendly relations among nations, irrespec-
tive of their diﬀering constitutional and social systems”, by bestowing
upon consular posts certain privileges and immunities in order to enable
them to eﬃciently perform their functions on behalf of their respective
States 39. On the other hand, the object and purpose of the 2008 Agree-
ment is to further the “humane treatment of nationals of either country
arrested, detained or imprisoned in the other country” 40. Clearly the
object and purpose of the 2008 Agreement appears to complement that of
the Vienna Convention.
   23. Paragraph (iv) of the 2008 Agreement is the only provision that
explicitly refers to “consular access” and that provision obligates the
sending State to provide consular access to its nationals under arrest,
detention or imprisonment in the receiving State “within three months”
of receiving notiﬁcation of such arrest, detention or imprisonment. This is
followed by paragraph (v), which obligates the receiving State to release
and repatriate the nationals of the sending State within one month of
conﬁrmation of their national status and completion of their sentence.
Paragraph (vi) whose meaning is disputed, provides that “[i]n case of
arrest, detention or sentence on political or security grounds, each side
may examine the case on its merits”. Finally, paragraph (vii) provides
that in special cases, which call for compassionate considerations, each
side may exercise discretion to allow early release and repatriation of the
national. None of the above obligations are stipulated or replicated in the
Vienna Convention and can therefore be said to “supplement” or “extend”
or “amplify” its provisions.



  24. The placement of a provision in a treaty also undoubtedly forms a
part of its context. The fact that paragraph (vi) is placed between two
provisions that relate to the release and repatriation of nationals, sup-
ports the interpretation that it is also a provision that relates to the release
and repatriation of nationals. Thus, where a person was arrested, detained
or sentenced on political or security grounds, and has completed his/her
sentence, the receiving State may examine the merits of the case in deter-
mining the release and repatriation of that person. This reading is consis-
tent with the object and purpose of that Agreement, namely, to further
the objective of humane treatment of nationals of either country arrested,
detained or imprisoned in the other country. That interpretation also

     38 Vienna Convention on the Law of Treaties, 1969, Art. 32.
     39 Preamble to the Vienna Convention.
     40 Preamble to the 2008 Agreement.



90

505                            jadhav (decl. sebutinde)

leaves intact the rights and obligations of the Parties under Article 36 of
the Vienna Convention and is compatible with the object and purpose of
that Convention.


  25. The travaux préparatoires of the 2008 Agreement conﬁrms the
above interpretation. In 1982 India and Pakistan concluded a bilateral
Agreement of Consular Access (“1982 Agreement”), which formed the
basis of the negotiations for the 2008 Agreement 41. The 1982 Agreement
made clear that a receiving State could, upon examination of the merits
of the case, deny requests of the sending State for consular access to its
nationals accused of political or security oﬀences. Paragraph (iii) of the
1982 Agreement provided that


          “[e]ach Government shall give consular access on a reciprocal basis
          to nationals of one country under arrest, detention or imprisonment
          in the other country, provided they are not apprehended for political or
          security reasons/offences. Request for such access and the terms thereof
          shall be considered on the merits of each case by the Government
          arresting the person or holding the detenus/prisoners and the decision
          on such requests shall be conveyed to the other Government within
          four weeks from the date of receipt of the request.” 42 (Emphasis
          added.)



   26. However, during the bilateral negotiations leading up to the
2008 Agreement, paragraph (iii) of the 1982 Agreement was deleted in
its entirety and was replaced during negotiations in October 2005 by
draft paragraph (iii). That draft paragraph provided as follows: “Each
Government shall give consular access to all nationals of the other coun-
try under arrest, detention or imprisonment within three months of the
date of arrest/detention/sentence.” 43 (Emphasis added.) The ﬁnal text of
the bilateral Agreement was agreed and the treaty signed on 21 May
2008. Paragraph (iii) of the 1982 Agreement as adopted in its ﬁnal form
(now paragraph (iv) of the 2008 Agreement) provides that “[e]ach Gov-
ernment shall provide consular access within three months to nationals of
one country, under arrest, detention or imprisonment in the other
country” 44.


     41 CMP, Vol. 7, Ann. 160.
     42 Ibid., Ann. 160, p. 3, paragraph (iii); emphasis added.
     43 Ibid., para. 354 and Ann. 160.
     44 MI, Ann. 10.



91

506                         jadhav (decl. sebutinde)

   27. Thus, a clear exception to consular access to individuals charged
with political or security oﬀences was consciously and deliberately
removed from the text of the 1982 Agreement and replaced with a broad
requirement to give consular access to all nationals of the sending State 45.
This suggests that the Parties did not intend to exclude a class of individu-
als, namely, those who are arrested or detained for political or security
oﬀences, from the right to consular access.




   28. In my view, the best interpretation of paragraph (vi) of the 2008
Agreement is that it relates to the release and repatriation of a certain
category of persons, as an exception to paragraph (v). Accordingly, where
a national of a sending State was arrested, detained or sentenced in the
receiving State on political or security grounds, and he or she has com-
pleted his/her sentence, the receiving State may examine the merits of the
case in determining the release and repatriation of that person. The provi-
sion does not as Pakistan suggests, serve to deprive this category of per-
sons, of consular access rights under Article 36 of the Vienna Convention,
nor render such rights “discretionary” or “conditional”. In other words,
Pakistan may not exercise its discretion to deny consular access to
Mr. Jadhav either because he is convicted of espionage and terrorism, or
because it views India as being guilty of sending him to spy in Pakistan.




  29. Similarly, Pakistan may not lay down preconditions such as requir-
ing India to provide certain information ﬁrst, before complying with its
Article 36 obligations. This interpretation is consistent not only with the
object and purpose of the 2008 Agreement, but is also consistent with
Article 36 of the Vienna Convention and the overall object and purpose
of that Convention.
  30. Accordingly, the provisions of Article 36 of the Vienna Convention
remain applicable and binding in cases where a national of the sending
State has been arrested, detained or sentenced on political or security
grounds in the receiving State.




  45 While, notably, draft paragraph (iii) had referred to “all nationals”, the word “all”

was removed from the ﬁnal text of paragraph (iii).



92

507                            jadhav (decl. sebutinde)

                            IV. The Impact of Domestic Law
                                     on the Right
                                  of Consular Access

   31. Pakistan argues that India seeks to use the Vienna Convention to
undermine its sovereignty and territorial integrity in a manner inconsis-
tent with its functions under Article 5 of that Convention. Pakistan claims
that according to Articles 5 (i) and (m) and 36 (2) of the Vienna Con-
vention, consular access is not an unqualiﬁed right, and cannot involve
any act that is prohibited by Pakistan’s domestic law. It must be exercised
in a manner that accords with Pakistan’s domestic law 46. This is an issue
that the Judgment brieﬂy touches upon in paragraph 115.



  32. Article 5 of the Vienna Convention provides in relevant part that

             “[c]onsular functions consist in:
           . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
           (i) subject to the practices and procedures obtaining in the receiving
                State, representing or arranging appropriate representation for
                nationals of the sending State before the tribunals and other
                authorities of the receiving State, for the purpose of obtaining,
                in accordance with the laws and regulations of the receiving
                State, provisional measures for the preservation of the rights and
                interests of these nationals, where, because of absence or any
                other reason, such nationals are unable at the proper time to
                assume the defence of their rights and interests;
           . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
          (m) performing any other functions entrusted to a consular post by
                 the sending State which are not prohibited by the laws and reg-
                 ulations of the receiving State or to which no objection is taken
                 by the receiving State or which are referred to in the interna-
                 tional agreements in force between the sending State and the
                 receiving State.”
  33. Article 36, paragraph 2, provides as follows :
             “The rights referred to in paragraph 1 of this article shall be exer-
          cised in conformity with the laws and regulations of the receiving
          State, subject to the proviso, however, that the said laws and regulations
          must enable full effect to be given to the purposes for which the rights
          accorded under this article are intended.” (Emphasis added.)



     46   CMP, para. 344.

93

508                       jadhav (decl. sebutinde)

  34. Article 55, paragraph 1, provides as follows :

        “1. Without prejudice to their privileges and immunities, it is the duty
      of all persons enjoying such privileges and immunities to respect the
      laws and regulations of the receiving State. They also have a duty not
      to interfere in the internal aﬀairs of that State.” (Emphasis added.)

  35. Pakistan overlooks the importance of the ﬁnal clause of Article 36,
paragraph 2, which requires that domestic laws “must enable full eﬀect to
be given to the purposes” for which the rights accorded under Article 36
are intended. This clause implicates the well-settled principle that the
breach of international law cannot be justiﬁed by reference to domestic
law. This principle was also at issue in LaGrand where the Court held that
the United States was in breach of the Vienna Convention because its
procedural default rule, as applied, did not enable full eﬀect to be given
to Article 36 of that Convention 47. Pakistan’s approach would directly
contradict “the purposes for which the rights accorded under [Article 36]
are intended” 48. Similarly, the opening phrase in Article 55 preserves the
consular rights and privileges accorded by the Vienna Convention,
regardless of the domestic law of the receiving State.


   36. It appears that — right from the arrest of Mr. Jadhav and without
waiting for his trial — Pakistan determined that he was a spy who under
Pakistani law was not entitled to consular access and, similarly, that India
having “interfered in the internal aﬀairs of Pakistan” had also forfeited
its right to consular access, under Article 36 of the Vienna Convention.
Based on that presumption, Pakistan went ahead to deny Mr. Jadhav of
his right to be informed without delay of his consular rights, and to deny
oﬃcials of the Indian consular post in Islamabad access to its national.
Pakistan’s conduct and attitude in this regard ﬂies in the face of Arti-
cle 36 and of the object and purpose of the Vienna Convention. Under
Article 36, paragraph 1 (b), India’s consular oﬃcers had a right to be
informed without delay of Mr. Jadhav’s arrest ; a right under Arti-
cle 36 (1) (a), to freely access and communicate with Mr. Jadhav ; a right
under Article 36 (1) (c), to visit Mr. Jadhav in prison, custody or deten-
tion (with his permission) to converse and correspond with him to arrange
for his legal representation. India has established and Pakistan does not
deny the fact that apart from informing India of Mr. Jadhav’s arrest
22 days later, at no stage after Mr. Jadhav’s arrest, detention, trial and
conviction, were India’s consular oﬃcers permitted to access, communi-
cate with or visit Mr. Jadhav, notwithstanding numerous requests. Paki-

   47 LaGrand (Germany v. United States of America), Judgment, I.C.J. Reports 2001,

p. 498, para. 91.
   48 Vienna Convention, Art. 36 (2).



94

509                     jadhav (decl. sebutinde)

stan is clearly in violation of its obligations under Article 36 (1) (a), (b)
and (c) of the Vienna Convention.




                                              (Signed) Julia Sebutinde.




95

